Exhibit 10.1

 

Registration Rights Agreement

 

between

 

Fleetwood Enterprises, Inc.

 

and

 

Lehman Brothers Inc.

 

 

 

 

Dated as of December 22, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

1.

Definitions.

 

 

 

 

2.

Shelf Registration.

 

 

 

 

3.

Additional Amounts.

 

 

 

 

4.

Registration Procedures.

 

 

 

 

5.

Registration Expenses.

 

 

 

 

6.

Indemnification and Contribution.

 

 

 

 

7.

Underwritten Offerings

 

 

 

 

8.

Miscellaneous.

 

 

--------------------------------------------------------------------------------


 

Registration Rights Agreement, dated as of December 22, 2003, between Fleetwood
Enterprises, Inc., a Delaware corporation (together with any successor entity,
herein referred to as the “Company”), and Lehman Brothers Inc. (the “Initial
Purchaser”).

 

Pursuant to the Purchase Agreement, dated December 16, 2003, between the Company
and the Initial Purchaser (the “Purchase Agreement”), the Initial Purchaser has
agreed to purchase from the Company $100,000,000 aggregate principal amount of
5.00% Convertible Senior Subordinated Debentures due December 15, 2023 (the
“Debentures”).  Until Stockholder Approval (as defined herein) has been
obtained, other than upon satisfaction of the Debenture Price Conditions (as
such conditions are described in the Offering Memorandum), each Debenture will
be convertible into (A) an amount of cash equal to the lesser of (1) the
principal amount of such Debenture or (2) the Conversion Value (as defined in
the Indenture) of such Debentures, plus (B) a number of shares common stock of
the Company, par value $1 per share (the “Common Stock”) equal in value to the
excess (if any) of the Conversion Value of such Debenture over its principal
amount, but not more than 59.95885 shares per $1,000 principal amount of
Debentures, and convertible, upon satisfaction of the Debenture Price
Conditions, into an amount of cash equal to the lesser of (A) the Conversion
Value (as defined in the Indenture) or such Debenture or (B) the principal
amount of such Debentures.  Following Stockholder Approval, the Debentures will
be convertible, at the Company’s option, into Common Stock, cash or a
combination of cash and Common Stock, on the terms, and subject to the
conditions, set forth in the Indenture (as defined herein).  To induce the
Initial Purchaser to purchase the Debentures, the Company has agreed to provide
the registration rights set forth in this Agreement pursuant to the Purchase
Agreement.

 

The parties hereby agree as follows:

 


1.     DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING CAPITALIZED TERMS
SHALL HAVE THE FOLLOWING MEANINGS:


 

Additional Amounts:  As defined in Section 3(a) hereto.

 

Additional Amounts Payment Date:  Each December 15 and June 15, commencing June
15, 2004.

 

Additional Effectiveness Target Date: As defined in Section 2(a)(ii)(B) hereto.

 

Additional Shelf Filing Deadline: As defined in Section 2(a)(ii)(A) hereto.

 

Additional Shelf Registration Statement: As defined in Section 2(a)(ii)(A)
hereto.

 

Affiliate:  As such term is defined in Rule 405 under the Securities Act.

 

Agreement:  This Registration Rights Agreement, as amended, modified or
otherwise supplemented from time to time in accordance with the terms hereof.

 

Applicable Amount:  In respect of shares of Common Stock issued upon conversion
of Debentures, an amount equal to (x) the number of such shares multiplied by
(y)

 

1

 

--------------------------------------------------------------------------------


 

the prevailing Conversion Price (as defined in the Indenture), such prevailing
Conversion Price as determined in accordance with the Indenture.

 

Blue Sky Application:  As defined in Section 6(a)(i) hereto.

 

Business Day:  A day other than a Saturday or Sunday or any day on which banking
institutions in The City of New York are authorized or obligated by law or
executive order to close.

 

Closing Date:  The date of this Agreement.

 

Commission:  Securities and Exchange Commission.

 

Common Stock:  As defined in the preamble hereto.

 

Company:  As defined in the preamble hereto.

 

Debentures:  As defined in the preamble hereto.

 

Effectiveness Period:  As defined in Section 2(a)(iii) hereto.

 

Effectiveness Target Date:  As defined in Section 2(a)(ii) hereto.

 

Exchange Act:  Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission thereunder.

 

Holder:  Any Person (including the Initial Purchaser) who owns from time to
time, beneficially or otherwise, Transfer Restricted Securities.

 

Included Stock:  As defined in Section 9(c) hereto.

 

Indemnified Holder:  As defined in Section 6(a) hereto.

 

Indenture:  The Indenture, dated as of December 16, 2003, between the Company
and The Bank of New York, as trustee (the “Trustee”), pursuant to which the
Debentures are to be issued, as such Indenture is amended, modified or
supplemented from time to time in accordance with the terms thereof.

 

Initial Purchaser:  As defined in the preamble hereto.

 

Interest Payment Date:  Each December 15 and June 15 of each year, commencing
June 15, 2004.

 

Majority of Holders:  Holders holding more than 50% of the aggregate principal
amount at maturity of Debentures outstanding; provided, that for purpose of this
definition, a holder of shares of Common Stock which constitute Transfer
Restricted Securities when issued upon conversion

 

2

--------------------------------------------------------------------------------


 

of the Debentures shall be deemed to hold an aggregate principal amount at
maturity of Debentures (in addition to the principal amount at maturity of
Debentures held by such holder) equal to (x) the number of such shares of Common
Stock received upon conversion of the Debentures and then held by such holder
multiplied by (y) the prevailing Conversion Price, such prevailing Conversion
Price as defined in and determined in accordance with the Indenture.

 

NASD:  National Association of Securities Dealers, Inc.

 

Notice Holder:  As defined in Section 2(a)(i) hereto.

 

NYSE:  New York Stock Exchange.

 

Person:  An individual, partnership, corporation, unincorporated organization,
limited liability company, trust, joint venture or a government or agency or
political subdivision thereof.

 

Prospectus:  The prospectus included in a Shelf Registration Statement or
Additional Shelf Registration Statement as applicable (including any prospectus
pursuant to Rule 429 under the Securities Act), as amended or supplemented by
any prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.

 

Purchase Agreement:  As defined in the preamble hereto.

 

Questionnaire:  As defined in Section 2(b) hereof.

 

Record Holder:  With respect to any Additional Amounts Payment Date, each Person
who is a Holder on the record date with respect to the Interest Payment Date on
which such Additional Amounts Payment Date shall occur.  In the case of a Holder
of shares of Common Stock issued upon conversion of the Debentures, “Record
Holder” shall mean each Person who is a Holder of shares of Common Stock that
constitute Transfer Restricted Securities on the 15th day preceding the relevant
Additional Amounts Payment Date.

 

Registration Default:  As defined in Section 3(a) hereof.

 

Securities Act:  Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

Shelf Filing Deadline:  As defined in Section 2(a)(i) hereof.

 

Shelf Registration Statement:  As defined in Section 2(a)(i) hereof.

 

Stockholder Approval:  With respect to the Common Stock, (i) the authorization
and approval by the Company’s stockholders, in accordance with the Company’s
bylaws and applicable law, of an amendment to the Company’s Restated Certificate
of Incorporation to increase the authorized number of shares to at least
77,507,515 shares and (ii) the authorization and reservation of an additional
2,507,515 shares by the Board of Directors of the Company free from any
preemptive rights to be made available for issuance by the Company upon
conversion of the Debentures.

 

3

--------------------------------------------------------------------------------


 

Suspension Period.  As defined in Section 4(b)(i) hereof.

 

TIA:  Trust Indenture Act of 1939, as amended, and the rules and regulations of
the Commission thereunder, in each case, as in effect on the date the Indenture
is qualified under the TIA.

 

Transfer Restricted Securities:  Each Debenture and each share of Common Stock
issued upon conversion of Debentures until the earliest of:

 

(I)                    THE DATE ON WHICH SUCH DEBENTURE OR SUCH SHARE OF COMMON
STOCK ISSUED UPON CONVERSION THEREOF HAS BEEN EFFECTIVELY REGISTERED UNDER THE
SECURITIES ACT AND SOLD OR OTHERWISE TRANSFERRED IN ACCORDANCE WITH THE SHELF
REGISTRATION STATEMENT;

 

(II)                   THE DATE ON WHICH SUCH DEBENTURE OR SUCH SHARE OF COMMON
STOCK ISSUED UPON CONVERSION THEREOF (A) IS TRANSFERRED IN COMPLIANCE WITH RULE
144 UNDER THE SECURITIES ACT OR (B) MAY BE SOLD OR TRANSFERRED BY A PERSON WHO
IS NOT AN AFFILIATE OF THE COMPANY PURSUANT TO RULE 144 UNDER THE SECURITIES ACT
(OR ANY OTHER SIMILAR PROVISION THEN IN FORCE) WITHOUT ANY VOLUME OR MANNER OF
SALE RESTRICTIONS THEREUNDER; OR

 

(III)                  THE DATE ON WHICH SUCH DEBENTURE OR SUCH SHARE OF COMMON
STOCK ISSUED UPON CONVERSION CEASES TO BE OUTSTANDING (WHETHER AS A RESULT OF
REDEMPTION, REPURCHASE AND CANCELLATION, CONVERSION OR OTHERWISE); PROVIDED,
THAT ANY DEBENTURE AND ANY COMMON STOCK ISSUED UPON CONVERSION OF SUCH DEBENTURE
THAT IS REDEEMED OR REPURCHASED BY THE COMPANY SHALL NOT BE DEEMED TRANSFER
RESTRICTED SECURITIES FOR PURPOSES OF THIS AGREEMENT UPON RESALE BY THE COMPANY.

 

Underwriter:  The managing underwriter in an Underwritten Registration or
Underwritten Offering.

 

Underwritten Registration or Underwritten Offering:  A registration in which
Debentures or shares of our Common Stock issued upon conversion of Debentures
are sold by a Majority of Holders to an Underwriter for reoffering to the
public.

 


2.     SHELF REGISTRATION.


 


(A)   THE COMPANY SHALL:


 

(I)                    DO THE FOLLOWING WITH RESPECT TO ALL TRANSFER RESTRICTED
SECURITIES THAT ARE DULY AUTHORIZED AT THE SHELF FILING DEADLINE:

 

(A)  not later than 90 days after the date hereof (the “Shelf Filing Deadline”),
use its reasonable best efforts to cause to be filed a registration statement
pursuant to Rule 415 under the Securities Act (together with any amendments
thereto, and including any documents incorporated by reference therein, the
“Shelf Registration Statement”), which Shelf Registration Statement shall
provide for resales from time to

 

4

--------------------------------------------------------------------------------


 

time of all Transfer Restricted Securities held by Holders that have provided
the information required pursuant to the terms of Section 2(b) hereof (each such
holder a “Notice Holder”);

 

(B)   use its reasonable best efforts to cause the Shelf Registration Statement
to be declared effective by the Commission as promptly as practicable, but not
later than 180 days after the date hereof (the “Effectiveness Target Date”); and

 

(II)                   DO THE FOLLOWING WITH RESPECT TO ANY TRANSFER RESTRICTED
SECURITIES THAT ARE NOT DULY AUTHORIZED AT THE SHELF FILING DEADLINE AND
SUBSEQUENTLY ARE DULY AUTHORIZED BY THE STOCKHOLDER APPROVAL:

 

(A)  not later than 90 days after the Stockholder Approval (the “Additional
Shelf Filing Deadline”), if any Debentures are Transfer Restricted Securities at
the time of the Stockholder Approval and if any Common Stock issuable upon
conversion of such Debentures would be Transfer Restricted Securities, use its
reasonable best efforts to cause to be filed a registration statement pursuant
to Rule 415 under the Securities Act (together with any amendments thereto, and
including the documents incorporated by reference therein, the “Additional Shelf
Registration Statement”), which Additional Shelf Registration Statement shall
provide for resales from time to time of all Transfer Restricted Securities held
by Notice Holders;

 

(B)   use its reasonable best efforts to cause the Additional Shelf Registration
Statement to be declared effective by the Commission as promptly as practicable,
but not later than 180 days after the Stockholder Approval (the “Additional
Effectiveness Target Date”); and

 

(III)                  USE ITS REASONABLE BEST EFFORTS TO KEEP THE SHELF
REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS
APPLICABLE, CONTINUOUSLY EFFECTIVE, SUPPLEMENTED AND AMENDED AS REQUIRED BY THE
PROVISIONS OF SECTION 4(B) HEREOF TO THE EXTENT NECESSARY TO ENSURE THAT (A) IT
IS AVAILABLE FOR RESALES BY THE NOTICE HOLDERS OF TRANSFER RESTRICTED SECURITIES
ENTITLED TO THE BENEFIT OF THIS AGREEMENT AND (B) IT CONFORMS WITH THE
REQUIREMENTS OF THIS AGREEMENT AND THE SECURITIES ACT FOR A PERIOD (THE
“EFFECTIVENESS PERIOD”) ENDING ON THE EARLIEST OF:

 

(1)           two years following the last date of original issuance of
Debentures;

 

(2)           the date when all of the Holders of Transfer Restricted Securities
are able to sell all Transfer Restricted Securities immediately without
restriction pursuant to Rule 144(k) under the Securities Act or any successor
rule thereto;

 

5

--------------------------------------------------------------------------------


 

(3)           the date when all Transfer Restricted Securities have ceased to be
outstanding (whether as a result of redemption, repurchase and cancellation,
conversion or otherwise); and

 

(4)           the date when all Transfer Restricted Securities registered under
the Shelf Registration Statement or the Additional Shelf Registration Statement,
as applicable, have been transferred pursuant to such Shelf Registration
Statement or Additional Shelf Registration Statement, as applicable.

 


(B)   TO HAVE ITS TRANSFER RESTRICTED SECURITIES INCLUDED IN THE SHELF
REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS
APPLICABLE, PURSUANT TO THIS AGREEMENT, EACH HOLDER SHALL COMPLETE THE SELLING
SECURITYHOLDER NOTICE AND QUESTIONNAIRE, THE FORM OF WHICH IS CONTAINED IN ANNEX
A TO THE OFFERING MEMORANDUM RELATING TO THE DEBENTURES (THE “QUESTIONNAIRE”). 
THE COMPANY SHALL MAIL THE QUESTIONNAIRE TO ALL HOLDERS OF TRANSFER RESTRICTED
SECURITIES AT LEAST 20 BUSINESS DAYS (BUT NOT MORE THAN 40 BUSINESS DAYS) PRIOR
TO THE TIME THE COMPANY INTENDS IN GOOD FAITH TO HAVE THE SHELF REGISTRATION
STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS APPLICABLE,
DECLARED EFFECTIVE BY THE COMMISSION.  UPON RECEIPT OF A WRITTEN REQUEST FOR
ADDITIONAL INFORMATION FROM THE COMPANY, EACH HOLDER WHO INTENDS TO BE NAMED AS
A SELLING HOLDER IN THE SHELF REGISTRATION STATEMENT OR THE ADDITIONAL SHELF
REGISTRATION STATEMENT, AS APPLICABLE, SHALL FURNISH TO THE COMPANY IN WRITING,
WITHIN 20 BUSINESS DAYS AFTER THE DATE OF THE QUESTIONNAIRE, SUCH ADDITIONAL
INFORMATION REGARDING SUCH HOLDER AND THE PROPOSED DISTRIBUTION BY SUCH HOLDER
OF ITS TRANSFER RESTRICTED SECURITIES, IN CONNECTION WITH THE SHELF REGISTRATION
STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS APPLICABLE, OR
PROSPECTUS OR PRELIMINARY PROSPECTUS INCLUDED THEREIN AND IN ANY APPLICATION TO
BE FILED WITH OR UNDER STATE SECURITIES LAW, AS THE COMPANY MAY REASONABLY
REQUEST.  IN CONNECTION WITH ALL SUCH REQUESTS FOR INFORMATION FROM HOLDERS OF
TRANSFER RESTRICTED SECURITIES, THE COMPANY SHALL NOTIFY SUCH HOLDERS OF THE
REQUIREMENTS SET FORTH IN THIS PARAGRAPH REGARDING THEIR OBLIGATION TO PROVIDE
THE INFORMATION REQUESTED PURSUANT TO THIS SECTION.  HOLDERS WHO HAVE NOT
DELIVERED A QUESTIONNAIRE AT LEAST ONE BUSINESS DAY PRIOR TO THE EFFECTIVENESS
OF THE SHELF REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION
STATEMENT, AS APPLICABLE, WILL NOT BE NAMED AS SELLING HOLDERS IN THE RELATED
PROSPECTUS.  THEREAFTER, SUCH HOLDERS MAY RECEIVE A QUESTIONNAIRE FROM THE
COMPANY UPON REQUEST.  UPON RECEIPT OF SUCH A COMPLETED QUESTIONNAIRE FROM A
HOLDER FOLLOWING THE EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT OR THE
ADDITIONAL SHELF REGISTRATION STATEMENT, AS APPLICABLE, THE COMPANY SHALL, AS
PROMPTLY AS REASONABLY PRACTICABLE, AND IN ANY EVENT WITHIN 20 BUSINESS DAYS
AFTER SUCH DATE, FILE WITH THE COMMISSION SUCH AMENDMENTS TO THE SHELF
REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS
APPLICABLE, OR SUPPLEMENTS TO A RELATED PROSPECTUS AS ARE NECESSARY TO PERMIT
SUCH HOLDER TO TRANSFER ITS TRANSFER RESTRICTED SECURITIES PURSUANT TO THE SHELF
REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS
APPLICABLE.  EACH HOLDER AS TO WHICH THE SHELF REGISTRATION STATEMENT OR THE
ADDITIONAL SHELF REGISTRATION STATEMENT, AS APPLICABLE, IS BEING EFFECTED AGREES
TO FURNISH PROMPTLY TO THE COMPANY ALL INFORMATION REQUIRED TO BE DISCLOSED IN
ORDER TO MAKE INFORMATION PREVIOUSLY FURNISHED TO THE COMPANY BY SUCH HOLDER NOT
MATERIALLY MISLEADING.

 

6

--------------------------------------------------------------------------------


 


3.     ADDITIONAL AMOUNTS.


 


(A)   IF:


 

(I)                    THE SHELF REGISTRATION STATEMENT IS NOT FILED WITH THE
COMMISSION PRIOR TO OR ON THE SHELF FILING DEADLINE;

 

(II)                   THE SHELF REGISTRATION STATEMENT HAS NOT BEEN DECLARED
EFFECTIVE BY THE COMMISSION PRIOR TO OR ON THE EFFECTIVENESS TARGET DATE;

 

(III)                  EXCEPT AS PROVIDED IN SECTION 4(B)(I) HEREOF, THE SHELF
REGISTRATION STATEMENT IS FILED AND DECLARED EFFECTIVE BUT, DURING THE
EFFECTIVENESS PERIOD, SHALL THEREAFTER CEASE TO BE EFFECTIVE OR FAIL TO BE
USABLE FOR ITS INTENDED PURPOSE WITHOUT BEING SUCCEEDED WITHIN FIVE BUSINESS
DAYS BY A POST-EFFECTIVE AMENDMENT TO THE SHELF REGISTRATION STATEMENT, A
SUPPLEMENT TO THE PROSPECTUS OR A REPORT FILED WITH THE COMMISSION PURSUANT TO
SECTION 13(A), 13(C), 14 OR 15(D) OF THE EXCHANGE ACT THAT CURES SUCH FAILURE
AND, IN THE CASE OF A POST-EFFECTIVE AMENDMENT, IS ITSELF IMMEDIATELY DECLARED
EFFECTIVE;

 

(IV)                  THE ADDITIONAL SHELF REGISTRATION STATEMENT IS NOT FILED
WITH THE COMMISSION PRIOR TO OR ON THE ADDITIONAL SHELF FILING DEADLINE;

 

(V)                   THE ADDITIONAL SHELF REGISTRATION STATEMENT HAS NOT BEEN
DECLARED EFFECTIVE BY THE COMMISSION PRIOR TO OR ON THE ADDITIONAL EFFECTIVENESS
TARGET DATE;

 

(VI)                  EXCEPT AS PROVIDED IN SECTION 4(B)(I) HEREOF, THE
ADDITIONAL SHELF REGISTRATION STATEMENT IS FILED AND DECLARED EFFECTIVE BUT,
DURING THE EFFECTIVENESS PERIOD, SHALL THEREAFTER CEASE TO BE EFFECTIVE OR FAIL
TO BE USABLE FOR ITS INTENDED PURPOSE WITHOUT BEING SUCCEEDED WITHIN FIVE
BUSINESS DAYS BY A POST-EFFECTIVE AMENDMENT TO THE ADDITIONAL SHELF REGISTRATION
STATEMENT, A SUPPLEMENT TO THE PROSPECTUS OR A REPORT FILED WITH THE COMMISSION
PURSUANT TO SECTION 13(A), 13(C), 14 OR 15(D) OF THE EXCHANGE ACT THAT CURES
SUCH FAILURE AND, IN THE CASE OF A POST-EFFECTIVE AMENDMENT, IS ITSELF
IMMEDIATELY DECLARED EFFECTIVE; OR

 

(VII)                 (A)  PRIOR TO OR ON THE 60TH OR 90TH DAY, AS THE CASE MAY
BE, OF ANY SUSPENSION PERIOD, SUCH SUSPENSION HAS NOT BEEN TERMINATED OR (B)
SUSPENSION PERIODS EXCEED 60 DAYS IN ANY 90-DAY PERIOD OR AN AGGREGATE OF 90
DAYS IN ANY 360-DAY PERIOD,

 

(each such event referred to in foregoing clauses (i) through (vii), a
“Registration Default”), the Company hereby agrees to pay additional amounts
(“Additional Amounts”) with respect to the Transfer Restricted Securities from
and including the day following the Registration Default to, but excluding, the
day on which the Registration Default has been cured, accruing at a rate:

 

7

--------------------------------------------------------------------------------


 

(A)          in respect of the Debentures, to each holder of Debentures, (x)
with respect to the first 90-day period during which a Registration Default
shall have occurred and be continuing, equal to 0.25% per annum of the principal
amount of the Debentures, and (y) with respect to the period commencing on the
91st day following the day the Registration Default shall have occurred and be
continuing, equal to 0.50% per annum of the principal amount of the Debentures;
provided, that in no event shall Additional Amounts accrue at a rate per year
exceeding 0.50% of the principal amount of the Debentures; and

 

(B)           in respect of any shares of Common Stock, to each Holder of shares
of Common Stock issued upon conversion of Debentures, (x) with respect to the
first 90-day period in which a Registration Default shall have occurred and be
continuing, equal to 0.25% per annum of the Applicable Amount of the converted
Debentures, and (y) with respect to the period commencing the 91st day following
the day the Registration Default shall have occurred and be continuing, equal to
0.50% per annum of the Applicable Amount of the converted Debentures; provided,
that in no event shall Additional Amounts accrue at a rate per year exceeding
0.50% of the Applicable Amount of the converted Debentures; provided, further,
that (i) a Holder who has converted some or all of its Debentures into Common
Stock shall not be entitled to Additional Amounts unless such Holder continues
to hold such Common Stock; (ii) a Holder who has converted some or all of its
Debentures and received cash in lieu of Common Stock shall not be entitled to
Additional Amounts on the cash paid to such Holder; and (iii) a Holder shall not
be entitled to Additional Amounts unless such Holder has timely provided all the
information require by Section 2(b).

 


(B)   ALL ACCRUED ADDITIONAL AMOUNTS SHALL BE PAID IN ARREARS TO SUCH HOLDERS AS
REQUIRED BY, AND IN THE MANNER DESCRIBED IN, THE INDENTURE.  FOLLOWING THE CURE
OF ALL REGISTRATION DEFAULTS RELATING TO ANY PARTICULAR DEBENTURE OR SHARE OF
COMMON STOCK, THE ACCRUAL OF ADDITIONAL AMOUNTS WITH RESPECT TO SUCH DEBENTURE
OR SHARE OF COMMON STOCK WILL CEASE.  THE COMPANY AGREES TO DELIVER ALL NOTICES,
CERTIFICATES AND OTHER DOCUMENTS CONTEMPLATED BY THE INDENTURE IN CONNECTION
WITH THE PAYMENT OF ADDITIONAL AMOUNTS.


 

All obligations of the Company set forth in this Section 3 that are outstanding
with respect to any Transfer Restricted Security at the time such security
ceases to be a Transfer Restricted Security shall survive until such time as all
such obligations with respect to such Transfer Restricted Security shall have
been satisfied in full.

 

The Additional Amounts set forth above shall be the exclusive monetary remedy
available to the Holders of Transfer Restricted Securities for such Registration
Default.

 


4.     REGISTRATION PROCEDURES.


 


(A)   IN CONNECTION WITH THE SHELF REGISTRATION STATEMENT OR THE ADDITIONAL
SHELF REGISTRATION STATEMENT, AS APPLICABLE, THE COMPANY SHALL COMPLY WITH ALL
THE PROVISIONS OF SECTION 4(B) HEREOF AND SHALL USE ITS REASONABLE BEST EFFORTS
TO EFFECT SUCH REGISTRATION TO PERMIT THE SALE OF THE TRANSFER RESTRICTED
SECURITIES BEING SOLD IN ACCORDANCE WITH THE INTENDED METHOD

 

8

--------------------------------------------------------------------------------


 

or methods of distribution thereof, and pursuant thereto, shall prepare and file
with the Commission such Shelf Registration Statement or Additional Shelf
Registration Statement, as applicable, relating to the registration on any
appropriate form under the Securities Act; provided, however, that no Holder
shall be entitled to be named in the Shelf Registration Statement or the
Additional Shelf Registration Statement, as applicable, as of the date it is
declared effective, or to the Prospectus forming part thereof, for offers and
sales of the Transfer Restricted Securities unless such Holder is a Notice
Holder.


 


(B)   IN CONNECTION WITH THE SHELF REGISTRATION STATEMENT, THE ADDITIONAL SHELF
REGISTRATION STATEMENT AND ANY PROSPECTUS REQUIRED BY THIS AGREEMENT TO PERMIT
THE SALE OR RESALE OF TRANSFER RESTRICTED SECURITIES, THE COMPANY SHALL:


 

(I)                    USE ITS REASONABLE BEST EFFORTS TO KEEP THE SHELF
REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS
APPLICABLE, CONTINUOUSLY EFFECTIVE DURING THE EFFECTIVENESS PERIOD; UPON THE
OCCURRENCE OF ANY EVENT OR THE EXISTENCE OF ANY FACT THAT WOULD CAUSE THE SHELF
REGISTRATION STATEMENT, THE ADDITIONAL SHELF REGISTRATION STATEMENT, OR THE
PROSPECTUS CONTAINED THEREIN, IN EITHER CASE INCLUDING ANY DOCUMENT INCORPORATED
BY REFERENCE THEREIN, (A) TO CONTAIN A MATERIAL MISSTATEMENT OR OMISSION OR (B)
NOT BE EFFECTIVE AND USABLE FOR RESALE OF TRANSFER RESTRICTED SECURITIES DURING
THE EFFECTIVENESS PERIOD, THE COMPANY SHALL FILE PROMPTLY AN APPROPRIATE
AMENDMENT TO THE SHELF REGISTRATION STATEMENT OR THE ADDITIONAL SHELF
REGISTRATION STATEMENT, AS APPLICABLE, A SUPPLEMENT TO THE PROSPECTUS OR A
REPORT FILED WITH THE COMMISSION PURSUANT TO SECTION 13(A), 13(C), 14 OR 15(D)
OF THE EXCHANGE ACT, IN THE CASE OF CLAUSE (A), CORRECTING ANY SUCH MISSTATEMENT
OR OMISSION, AND, IN THE CASE OF EITHER CLAUSE (A) OR (B), USE ITS REASONABLE
BEST EFFORTS TO CAUSE SUCH AMENDMENT TO BE DECLARED EFFECTIVE AND THE SHELF
REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS
APPLICABLE, AND THE RELATED PROSPECTUS TO BECOME USABLE FOR THEIR INTENDED
PURPOSES AS SOON AS PRACTICABLE THEREAFTER.  NOTWITHSTANDING THE FOREGOING, THE
COMPANY MAY SUSPEND THE HOLDERS’ USE OF THE PROSPECTUS BY WRITTEN NOTICE TO THE
HOLDERS FOR A PERIOD NOT TO EXCEED AN AGGREGATE OF 60 DAYS IN ANY 90-DAY PERIOD
(EACH SUCH PERIOD, A “SUSPENSION PERIOD”) IF:

 

(x)   in the reasonable judgment of the Company, the Shelf Registration
Statement or the Additional Shelf Registration Statement, as applicable,
contains a material misstatement or omission as a result of an event that has
occurred and is continuing; and

 

(y)   the Company’s board of directors determines in good faith that because of
valid business reasons it is in the Company’s best interest to suspend the use
of the Shelf Registration Statement or Additional Shelf Registration Statement,
as applicable;

 

provided, that in the event the disclosure relates to a previously undisclosed
proposed or pending material business transaction, the disclosure of which would
impede the Company’s ability to consummate such transaction, the Company may

 

9

--------------------------------------------------------------------------------


 

extend a Suspension Period from 60 days to 90 days; provided, however, that
Suspension Periods shall not in any event exceed an aggregate of 90 days in any
360-day period.

 

(II)                   PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND
POST-EFFECTIVE AMENDMENTS TO THE SHELF REGISTRATION STATEMENT OR THE ADDITIONAL
SHELF REGISTRATION STATEMENT, AS APPLICABLE, AS MAY BE NECESSARY TO KEEP THE
SHELF REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS
APPLICABLE, EFFECTIVE DURING THE EFFECTIVENESS PERIOD; CAUSE THE PROSPECTUS TO
BE SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED TO
BE FILED PURSUANT TO RULE 424 UNDER THE SECURITIES ACT, AND TO COMPLY FULLY WITH
THE APPLICABLE PROVISIONS OF RULES 424 AND 430A UNDER THE SECURITIES ACT IN A
TIMELY MANNER; AND COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT
TO THE DISPOSITION OF ALL SECURITIES COVERED BY THE SHELF REGISTRATION STATEMENT
OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS APPLICABLE, DURING THE
APPLICABLE PERIOD IN ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF
DISTRIBUTION BY THE SELLERS THEREOF SET FORTH IN THE SHELF REGISTRATION
STATEMENT, THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS APPLICABLE, OR
SUPPLEMENT TO THE PROSPECTUS.

 

(III)                  ADVISE THE UNDERWRITER(S), IF ANY, AND SELLING HOLDERS
PROMPTLY (BUT IN ANY EVENT WITHIN TWO BUSINESS DAYS) AND, IF REQUESTED BY SUCH
PERSONS, TO CONFIRM SUCH ADVICE IN WRITING:

 

(A)  when the Shelf Registration Statement, the Additional Shelf Registration
Statement, Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to the Shelf Registration Statement, the
Additional Shelf Registration Statement or any post-effective amendment thereto,
when the same has become effective;

 

(B)   of any request by the Commission for amendments to the Shelf Registration
Statement, the Additional Shelf Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto, as
applicable;

 

(C)   of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the Additional Shelf
Registration Statement, as applicable, under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes; or

 

(D)  of the existence of any fact or the happening of any event, during the
Effectiveness Period, that makes any statement of a material fact made in the
Shelf Registration Statement, the Additional Shelf Registration Statement, the
Prospectus, any amendment or supplement thereto, as applicable, or any document
incorporated by reference therein

 

10

--------------------------------------------------------------------------------


 

untrue, or that requires the making of any additions to or changes in the Shelf
Registration Statement or the Additional Shelf Registration Statement, as
applicable, in order to make the statements therein not misleading, or that
requires the making of any additions to or changes in the Prospectus in order to
make the statements in the Prospectus in the light of the circumstances under
which they were made not misleading (including, in any such case, as a result of
the non-availability of financial statements).

 

If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement or the Additional Shelf
Registration Statement, as applicable, or any state securities commission or
other regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Transfer Restricted Securities under state
securities or blue sky laws, the Company shall use its reasonable best efforts
to obtain the withdrawal or lifting of such order at the earliest possible time
and will provide to the Initial Purchaser and each Holder who is named in the
Shelf Registration Statement or the Additional Shelf Registration Statement, as
applicable, prompt notice of the withdrawal of any such order.

 

(IV)                  FURNISH TO THE INITIAL PURCHASER AND COUNSEL FOR THE
INITIAL PURCHASER, ONE COUNSEL FOR THE SELLING HOLDERS AND EACH OF THE
UNDERWRITER(S), IF ANY, BEFORE FILING WITH THE COMMISSION, A COPY OF THE SHELF
REGISTRATION STATEMENT, A COPY OF THE ADDITIONAL SHELF REGISTRATION STATEMENT,
AS APPLICABLE, AND COPIES OF ANY PROSPECTUS INCLUDED THEREIN OR ANY AMENDMENTS
OR SUPPLEMENTS TO THE SHELF REGISTRATION STATEMENT, THE ADDITIONAL SHELF
REGISTRATION STATEMENT OR PROSPECTUS, AS APPLICABLE, (OTHER THAN DOCUMENTS
INCORPORATED BY REFERENCE AFTER THE INITIAL FILING OF THE SHELF REGISTRATION
STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS APPLICABLE), WHICH
DOCUMENTS WILL BE SUBJECT TO THE REVIEW OF SUCH PERSONS, COUNSEL AND
UNDERWRITER(S), IF ANY, FOR A PERIOD OF AT LEAST FIVE BUSINESS DAYS (IN THE CASE
OF THE SHELF REGISTRATION STATEMENT OR ADDITIONAL SHELF REGISTRATION STATEMENT,
AS APPLICABLE, AND THE PROSPECTUS) AND TWO BUSINESS DAYS (IN THE CASE OF ANY
AMENDMENT OR SUPPLEMENT THERETO), AND THE COMPANY WILL NOT FILE THE SHELF
REGISTRATION STATEMENT, THE ADDITIONAL SHELF REGISTRATION STATEMENT OR
PROSPECTUS, AS APPLICABLE, OR ANY AMENDMENT OR SUPPLEMENT TO THE SHELF
REGISTRATION STATEMENT, THE ADDITIONAL SHELF REGISTRATION STATEMENT OR
PROSPECTUS, AS APPLICABLE (OTHER THAN DOCUMENTS INCORPORATED BY REFERENCE
THEREIN), TO WHICH THE INITIAL PURCHASER, SUCH COUNSEL OR THE UNDERWRITER(S), IF
ANY, SHALL REASONABLY OBJECT PRIOR TO THE FILING THEREOF.  THE INITIAL
PURCHASER, SUCH COUNSEL OR UNDERWRITER(S), IF ANY, SHALL BE DEEMED TO HAVE
REASONABLY OBJECTED TO SUCH FILING IF THE SHELF REGISTRATION STATEMENT,
ADDITIONAL SHELF REGISTRATION STATEMENT, PROSPECTUS OR ANY AMENDMENT OR
SUPPLEMENT THERETO, AS APPLICABLE, AS PROPOSED TO BE FILED, CONTAINS A MATERIAL
MISSTATEMENT OR OMISSION (OTHER THAN SUCH MISSTATEMENT OR OMISSION MADE IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY OR ON BEHALF OF A NOTICE HOLDER OR UNDERWRITER).

 

11

--------------------------------------------------------------------------------


 

(V)                   MAKE AVAILABLE AT REASONABLE TIMES FOR INSPECTION BY THE
SELLING HOLDERS, ANY UNDERWRITER PARTICIPATING IN ANY DISTRIBUTION PURSUANT TO
THE SHELF REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT,
AS APPLICABLE, AND ANY ATTORNEY OR ACCOUNTANT RETAINED BY SUCH SELLING HOLDERS
OR ANY OF THE UNDERWRITER(S), ALL FINANCIAL AND OTHER RECORDS, PERTINENT
CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY AS SHALL BE REASONABLY
NECESSARY TO ENABLE THEM TO EXERCISE ANY APPLICABLE DUE DILIGENCE
RESPONSIBILITIES, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS, MANAGERS AND
EMPLOYEES TO SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH SELLING
HOLDERS, UNDERWRITER, ATTORNEY OR ACCOUNTANT IN CONNECTION WITH THE SHELF
REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS
APPLICABLE, AFTER THE FILING THEREOF AND BEFORE ITS EFFECTIVENESS; PROVIDED,
HOWEVER, THAT ANY INFORMATION DESIGNATED BY THE COMPANY AS CONFIDENTIAL AT THE
TIME OF DELIVERY OF SUCH INFORMATION SHALL BE KEPT CONFIDENTIAL BY THE RECIPIENT
THEREOF.

 

(VI)                  IF REQUESTED BY ANY SELLING HOLDERS OR THE UNDERWRITER(S),
IF ANY, PROMPTLY INCORPORATE IN THE SHELF REGISTRATION STATEMENT, THE ADDITIONAL
SHELF REGISTRATION STATEMENT OR PROSPECTUS, AS APPLICABLE, PURSUANT TO A
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT IF NECESSARY, SUCH INFORMATION AS SUCH
SELLING HOLDERS AND UNDERWRITER(S), IF ANY, MAY REASONABLY REQUEST TO HAVE
INCLUDED THEREIN, INCLUDING, WITHOUT LIMITATION: (1) INFORMATION RELATING TO THE
“PLAN OF DISTRIBUTION” OF THE TRANSFER RESTRICTED SECURITIES, (2) INFORMATION
WITH RESPECT TO THE PRINCIPAL AMOUNT OF DEBENTURES OR NUMBER OF SHARES OF COMMON
STOCK BEING SOLD TO SUCH UNDERWRITER(S), (3) THE PURCHASE PRICE BEING PAID
THEREFOR AND (4) ANY OTHER TERMS OF THE OFFERING OF THE TRANSFER RESTRICTED
SECURITIES TO BE SOLD IN SUCH OFFERING; AND MAKE ALL REQUIRED FILINGS OF SUCH
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AS SOON AS REASONABLY
PRACTICABLE AFTER THE COMPANY IS NOTIFIED OF THE MATTERS TO BE INCORPORATED IN
SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT.

 

(VII)                 FURNISH TO EACH SELLING HOLDER AND EACH OF THE
UNDERWRITER(S), IF ANY, WITHOUT CHARGE, AT LEAST ONE COPY OF THE SHELF
REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS
APPLICABLE, AS FIRST FILED WITH THE COMMISSION, AND OF EACH AMENDMENT THERETO
(AND ANY DOCUMENTS INCORPORATED BY REFERENCE THEREIN OR EXHIBITS THERETO (OR
EXHIBITS INCORPORATED IN SUCH EXHIBITS BY REFERENCE) AS SUCH PERSON MAY
REQUEST).

 

(VIII)                DELIVER TO EACH SELLING HOLDER AND EACH OF THE
UNDERWRITER(S), IF ANY, WITHOUT CHARGE, AS MANY COPIES OF THE PROSPECTUS
(INCLUDING EACH PRELIMINARY PROSPECTUS) AND ANY AMENDMENT OR SUPPLEMENT THERETO
AS SUCH PERSONS REASONABLY MAY REQUEST; SUBJECT TO ANY NOTICE BY THE COMPANY IN
ACCORDANCE WITH THIS SECTION 4(B) OF THE EXISTENCE OF ANY FACT OR EVENT OF THE
KIND DESCRIBED IN SECTION 4(B)(III)(D), THE COMPANY HEREBY CONSENTS TO THE USE
OF THE PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO BY EACH OF THE SELLING
HOLDERS AND EACH OF THE UNDERWRITER(S), IF ANY, IN CONNECTION WITH THE OFFERING
AND THE SALE OF THE TRANSFER RESTRICTED SECURITIES COVERED BY THE PROSPECTUS OR
ANY AMENDMENT OR SUPPLEMENT THERETO.

 

12

--------------------------------------------------------------------------------


 

(IX)                   IN THE CASE OF AN UNDERWRITTEN OFFERING CONDUCTED
PURSUANT TO SECTION 7, THE COMPANY SHALL:

 

(A)          upon request, furnish to each selling Holder and each Underwriter,
if any, in such substance and scope as they may reasonably request and as are
customarily made by issuers to underwriters in secondary underwritten offerings
for selling security holders, upon the date of closing of any sale of Transfer
Restricted Securities in an Underwritten Registration:

 

(1)           a certificate, dated the date of such closing, signed by the Chief
Executive Officer or Chief Financial Officer of the Company confirming, as of
the date thereof, matters of the type set forth in Section 5(h) of the Purchase
Agreement and such other matters as such parties may reasonably request;

 

(2)           opinions, each dated the date of such closing, of counsel to the
Company covering such of the matters as are customarily covered in legal
opinions to underwriters in connection with underwritten offerings of
securities; and

 

(3)           customary comfort letters, dated the date of such closing, from
the Company’s independent accountants in the customary form and covering matters
of the type customarily covered in comfort letters to underwriters in connection
with underwritten offerings of securities;

 

(B)           set forth in full in the underwriting agreement, if any,
indemnification provisions and procedures which provide rights no less
protective than those set forth in Section 6 hereof with respect to all parties
to be indemnified; and

 

(C)           deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with clause (A) above and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the selling Holders pursuant to this clause (ix).

 

(X)                    BEFORE ANY PUBLIC OFFERING OF TRANSFER RESTRICTED
SECURITIES, COOPERATE WITH THE SELLING HOLDERS, THE UNDERWRITER(S), IF ANY, AND
THEIR RESPECTIVE COUNSEL IN CONNECTION WITH THE REGISTRATION AND QUALIFICATION
OF THE TRANSFER RESTRICTED SECURITIES UNDER THE SECURITIES OR BLUE SKY LAWS OF
SUCH JURISDICTIONS IN THE UNITED STATES AS THE SELLING HOLDERS OR
UNDERWRITER(S), IF ANY, MAY REASONABLY REQUEST AND DO ANY AND ALL OTHER ACTS OR
THINGS NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF
THE TRANSFER RESTRICTED SECURITIES COVERED BY THE SHELF REGISTRATION STATEMENT
OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS APPLICABLE; PROVIDED, THAT
THE COMPANY WILL NOT BE REQUIRED TO QUALIFY TO DO BUSINESS IN ANY JURISDICTION
WHERE IT IS NOT THEN SO QUALIFIED OR TO TAKE ANY ACTION WHICH WOULD SUBJECT IT
TO GENERAL SERVICE OF PROCESS OR TO TAXATION IN ANY SUCH JURISDICTION WHERE IT
IS NOT THEN SO SUBJECT.

 

13

--------------------------------------------------------------------------------


 

(XI)                   COOPERATE WITH THE SELLING HOLDERS AND THE
UNDERWRITER(S), IF ANY, TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES REPRESENTING TRANSFER RESTRICTED SECURITIES TO BE SOLD AND NOT
BEARING ANY RESTRICTIVE LEGENDS (UNLESS REQUIRED BY APPLICABLE SECURITIES LAWS);
AND ENABLE SUCH TRANSFER RESTRICTED SECURITIES TO BE IN SUCH DENOMINATIONS AND
REGISTERED IN SUCH NAMES AS THE SELLING HOLDERS OR THE UNDERWRITER(S), IF ANY,
MAY REQUEST AT LEAST TWO BUSINESS DAYS BEFORE ANY SALE OF TRANSFER RESTRICTED
SECURITIES MADE BY SUCH UNDERWRITER(S).

 

(XII)                  USE ITS REASONABLE BEST EFFORTS TO CAUSE THE TRANSFER
RESTRICTED SECURITIES COVERED BY THE SHELF REGISTRATION STATEMENT OR THE
ADDITIONAL SHELF REGISTRATION STATEMENT, AS APPLICABLE, TO BE REGISTERED WITH OR
APPROVED BY SUCH OTHER U.S. GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE
NECESSARY TO ENABLE THE SELLER OR SELLERS THEREOF OR THE UNDERWRITER(S), IF ANY,
TO CONSUMMATE THE DISPOSITION OF SUCH TRANSFER RESTRICTED SECURITIES.

 

(XIII)                 PROVIDE CUSIP NUMBERS FOR ALL TRANSFER RESTRICTED
SECURITIES NOT LATER THAN THE EFFECTIVE DATE OF THE SHELF REGISTRATION STATEMENT
OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS APPLICABLE, AND PROVIDE THE
TRUSTEE UNDER THE INDENTURE WITH CERTIFICATES FOR THE DEBENTURES THAT ARE IN A
FORM ELIGIBLE FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY.

 

(XIV)                COOPERATE AND ASSIST IN ANY FILINGS REQUIRED TO BE MADE
WITH THE NASD AND THE NYSE AND IN THE PERFORMANCE OF ANY DUE DILIGENCE
INVESTIGATION BY ANY UNDERWRITER THAT IS REQUIRED TO BE RETAINED IN ACCORDANCE
WITH THE RULES AND REGULATIONS OF THE NASD AND THE NYSE.

 

(XV)                 OTHERWISE USE ITS REASONABLE BEST EFFORTS TO COMPLY WITH
ALL APPLICABLE RULES AND REGULATIONS OF THE COMMISSION AND ALL REPORTING
REQUIREMENTS UNDER THE EXCHANGE ACT.

 

(XVI)                CAUSE THE INDENTURE TO BE QUALIFIED UNDER THE TIA NOT LATER
THAN THE EFFECTIVE DATE OF THE SHELF REGISTRATION STATEMENT OR ADDITIONAL SHELF
REGISTRATION STATEMENT, AS APPLICABLE, REQUIRED BY THIS AGREEMENT, AND, IN
CONNECTION THEREWITH, COOPERATE WITH THE TRUSTEE AND THE HOLDERS OF DEBENTURES
TO EFFECT SUCH CHANGES TO THE INDENTURE AS MAY BE REQUIRED FOR SUCH INDENTURE TO
BE SO QUALIFIED IN ACCORDANCE WITH THE TERMS OF THE TIA; AND EXECUTE AND USE ITS
REASONABLE BEST EFFORTS TO CAUSE THE TRUSTEE THEREUNDER TO EXECUTE ALL DOCUMENTS
THAT MAY BE REQUIRED TO EFFECT SUCH CHANGES AND ALL OTHER FORMS AND DOCUMENTS
REQUIRED TO BE FILED WITH THE COMMISSION TO ENABLE SUCH INDENTURE TO BE SO
QUALIFIED IN A TIMELY MANNER.

 

(XVII)               CAUSE ALL SHARES OF COMMON STOCK COVERED BY THE SHELF
REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS
APPLICABLE, TO BE LISTED OR QUOTED, AS THE CASE MAY BE, ON EACH SECURITIES
EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH SIMILAR SECURITIES ISSUED BY THE
COMPANY ARE THEN LISTED OR QUOTED.

 

14

--------------------------------------------------------------------------------


 

(XVIII)              PROVIDE TO EACH HOLDER UPON WRITTEN REQUEST EACH DOCUMENT
FILED WITH THE COMMISSION PURSUANT TO THE REQUIREMENTS OF SECTION 13 AND SECTION
15 OF THE EXCHANGE ACT AFTER THE EFFECTIVE DATE OF THE SHELF REGISTRATION
STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS APPLICABLE.

 

(XIX)                 IF REQUESTED BY THE UNDERWRITER(S), MAKE APPROPRIATE
OFFICERS OF THE COMPANY AVAILABLE TO THE UNDERWRITER(S) FOR MEETINGS WITH
PROSPECTIVE PURCHASERS OF THE TRANSFER RESTRICTED SECURITIES AND PREPARE AND
PRESENT TO POTENTIAL INVESTORS CUSTOMARY “ROAD SHOW” OR MARKETING MATERIALS IN A
MANNER CONSISTENT WITH SIMILAR ISSUANCES OF OTHER SECURITIES SIMILAR TO THE
TRANSFER RESTRICTED SECURITIES.

 


(C)   EACH HOLDER AGREES BY ACQUISITION OF A TRANSFER RESTRICTED SECURITY THAT,
UPON RECEIPT OF ANY NOTICE FROM THE COMPANY OF THE EXISTENCE OF ANY FACT OF THE
KIND DESCRIBED IN SECTION 4(B)(III)(C) OR (D) HEREOF, SUCH HOLDER WILL, AND WILL
USE ITS REASONABLE BEST EFFORTS TO CAUSE ANY UNDERWRITER(S) IN AN UNDERWRITTEN
OFFERING TO, FORTHWITH DISCONTINUE DISPOSITION OF TRANSFER RESTRICTED SECURITIES
PURSUANT TO THE SHELF REGISTRATION STATEMENT OR THE ADDITIONAL SHELF
REGISTRATION STATEMENT, AS APPLICABLE, UNTIL:


 

(I)                    SUCH HOLDER HAS RECEIVED COPIES OF THE SUPPLEMENTED OR
AMENDED PROSPECTUS CONTEMPLATED BY SECTION 4(B)(I) AND 4(B)(VIII) HEREOF; OR

 

(II)                   SUCH HOLDER IS ADVISED IN WRITING BY THE COMPANY THAT THE
USE OF THE PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO, MAY BE RESUMED,
AND HAS RECEIVED COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE
INCORPORATED BY REFERENCE IN THE PROSPECTUS.

 

If so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice of suspension.

 


5.     REGISTRATION EXPENSES.  ALL EXPENSES INCIDENT TO THE COMPANY’S
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT SHALL BE BORNE BY THE COMPANY
REGARDLESS OF WHETHER A SHELF REGISTRATION STATEMENT OR ANY ADDITIONAL SHELF
REGISTRATION STATEMENT BECOMES EFFECTIVE, INCLUDING, WITHOUT LIMITATION:

 

(I)                    ALL REGISTRATION AND FILING FEES AND EXPENSES (INCLUDING
FILINGS MADE BY ANY INITIAL PURCHASER OR HOLDERS WITH THE NASD OR THE NYSE);

 

(II)                   ALL FEES AND EXPENSES OF COMPLIANCE WITH FEDERAL
SECURITIES AND STATE BLUE SKY OR SECURITIES LAWS;

 

(III)                  ALL EXPENSES OF PRINTING (INCLUDING PRINTING OF
PROSPECTUSES AND CERTIFICATES FOR THE COMMON STOCK TO BE ISSUED UPON CONVERSION
OF THE DEBENTURES) AND THE COMPANY’S EXPENSES FOR MESSENGER AND DELIVERY
SERVICES AND TELEPHONE;

 

15

--------------------------------------------------------------------------------


 

(IV)                  ALL FEES AND DISBURSEMENTS OF COUNSEL TO THE COMPANY AND,
SUBJECT TO SECTION 5(B) BELOW, THE HOLDERS OF TRANSFER RESTRICTED SECURITIES;

 

(V)                   ALL APPLICATION AND FILING FEES IN CONNECTION WITH LISTING
(OR AUTHORIZING FOR QUOTATION) THE COMMON STOCK ON A NATIONAL SECURITIES
EXCHANGE OR AUTOMATED QUOTATION SYSTEM PURSUANT TO THE REQUIREMENTS HEREOF; AND

 

(VI)                  ALL FEES AND DISBURSEMENTS OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY (INCLUDING THE EXPENSES OF ANY SPECIAL AUDIT AND
COMFORT LETTERS REQUIRED BY OR INCIDENT TO SUCH PERFORMANCE).

 

The Company shall bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal, accounting
or other duties), the expenses of any annual audit and the fees and expenses of
any Person, including special experts, retained by the Company.

 


(B)   IN CONNECTION WITH THE SHELF REGISTRATION STATEMENT OR THE ADDITIONAL
SHELF REGISTRATION STATEMENT, AS APPLICABLE, REQUIRED BY THIS AGREEMENT,
INCLUDING ANY AMENDMENT OR SUPPLEMENT THERETO, AND ANY OTHER DOCUMENTS DELIVERED
TO ANY HOLDERS, THE COMPANY SHALL REIMBURSE THE INITIAL PURCHASER AND THE
HOLDERS OF TRANSFER RESTRICTED SECURITIES BEING REGISTERED PURSUANT TO THE SHELF
REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS
APPLICABLE, FOR THE REASONABLE FEES AND DISBURSEMENTS OF NOT MORE THAN ONE
COUNSEL, WHICH SHALL BE CLEARY GOTTLIEB STEEN & HAMILTON, OR SUCH OTHER COUNSEL
AS MAY BE CHOSEN BY A MAJORITY OF HOLDERS FOR WHOSE BENEFIT THE SHELF
REGISTRATION STATEMENT OR THE ADDITIONAL SHELF REGISTRATION STATEMENT, AS
APPLICABLE, IS BEING PREPARED.  THE HOLDERS OF TRANSFER RESTRICTED SECURITIES
BEING REGISTERED SHALL BE RESPONSIBLE FOR ALL UNDERWRITING COMMISSIONS OR
DISCOUNTS, IF ANY, ATTRIBUTABLE TO THE SALE OF SUCH TRANSFER RESTRICTED
SECURITIES PURSUANT TO ANY UNDERWRITTEN OFFERING.


 


6.     INDEMNIFICATION AND CONTRIBUTION.


 


(A)   THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EACH HOLDER, SUCH HOLDER’S
OFFICERS, DIRECTORS, PARTNERS AND EMPLOYEES AND EACH PERSON, IF ANY, WHO
CONTROLS SUCH HOLDER WITHIN THE MEANING OF THE SECURITIES ACT (EACH, AN
“INDEMNIFIED HOLDER”), FROM AND AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY,
JOINT OR SEVERAL, OR ANY ACTION IN RESPECT THEREOF (INCLUDING, BUT NOT LIMITED
TO, ANY LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION RELATING TO RESALES OF THE
TRANSFER RESTRICTED SECURITIES), TO WHICH SUCH INDEMNIFIED HOLDER MAY BECOME
SUBJECT, UNDER THE ACT OR OTHERWISE, INSOFAR AS ANY SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION ARISES OUT OF, OR IS BASED UPON:


 

(I)                    ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN (A) THE SHELF REGISTRATION STATEMENT, ADDITIONAL
SHELF REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO, AS APPLICABLE, OR (B) ANY BLUE SKY APPLICATION OR OTHER DOCUMENT OR ANY
AMENDMENT OR SUPPLEMENT THERETO PREPARED OR EXECUTED BY THE COMPANY (OR BASED
UPON WRITTEN INFORMATION FURNISHED BY OR ON BEHALF OF THE COMPANY) FILED IN ANY
JURISDICTION SPECIFICALLY FOR THE PURPOSE OF QUALIFYING ANY OR ALL OF THE
TRANSFER RESTRICTED SECURITIES UNDER THE SECURITIES LAW OF ANY

 

16

--------------------------------------------------------------------------------


 

STATE OR OTHER JURISDICTION (SUCH APPLICATION, DOCUMENT OR INFORMATION BEING
HEREINAFTER CALLED A “BLUE SKY APPLICATION”); OR

 

(II)                   THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF THE
PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING; OR

 

(III)                  ANY ACT OR FAILURE TO ACT OR ANY ALLEGED ACT OR FAILURE
TO ACT BY THE INITIAL PURCHASER IN CONNECTION WITH, OR RELATING IN ANY MANNER
TO, THE DEBENTURES OR THE OFFERING CONTEMPLATED HEREBY, AND WHICH IS INCLUDED AS
PART OF OR REFERRED TO IN ANY LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISING
OUT OF OR BASED UPON MATTERS COVERED BY CLAUSE (I) OR (II) ABOVE (PROVIDED THAT
THE COMPANY SHALL NOT BE LIABLE UNDER THIS CLAUSE (III) TO THE EXTENT THAT IT IS
DETERMINED IN A FINAL JUDGMENT BY A COURT OF COMPETENT JURISDICTION THAT SUCH
LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION RESULTED DIRECTLY FROM ANY SUCH ACTS OR
FAILURE TO ACT UNDERTAKEN OR OMITTED TO BE TAKEN BY THE INITIAL PURCHASER
THROUGH ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT),

 

and shall reimburse each Indemnified Holder promptly upon demand for any legal
or other expenses reasonably incurred by such Indemnified Holder in connection
with investigating or defending or preparing to defend against any such loss,
claim, damage, liability or action as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or action arises out of, or is
based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in the Shelf Registration Statement, the Additional Shelf
Registration Statement or Prospectus or amendment or supplement thereto or in
any Blue Sky Application in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Indemnified Holder
specifically for inclusion therein; provided, further, that as to any Prospectus
or any amendment or supplement thereto, this indemnity agreement shall not inure
to the benefit of any Indemnified Holder on account of any loss, claim, damage,
liability or action arising from the sale of Transfer Restricted Securities to
any person by that Indemnified Holder if that Indemnified Holder failed to send
or give a copy of the Prospectus or any amendment or supplement thereto, to that
person, and the untrue statement or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact in such Prospectus or
any amendment or supplement thereto was corrected in the Prospectus or any
amendment or supplement thereto, unless such failure resulted from
non-compliance by the Company with Section 4(b)(viii).  The foregoing indemnity
agreement is in addition to any liability which the Company may otherwise have
to any Indemnified Holder.

 


(B)   EACH HOLDER, SEVERALLY AND NOT JOINTLY, SHALL INDEMNIFY AND HOLD HARMLESS
THE COMPANY, ITS OFFICERS AND DIRECTORS AND EACH PERSON, IF ANY, WHO CONTROLS
THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT, FROM AND AGAINST ANY LOSS,
CLAIM, DAMAGE OR LIABILITY, JOINT OR SEVERAL, OR ANY ACTION IN RESPECT THEREOF,
TO WHICH THE COMPANY OR ANY SUCH DIRECTOR, OFFICER, OR CONTROLLING PERSON MAY
BECOME SUBJECT, INSOFAR AS ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY OR ACTION
ARISES OUT OF, OR IS BASED UPON:

 

17

--------------------------------------------------------------------------------


 

(I)                    ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY
MATERIAL FACT CONTAINED IN THE SHELF REGISTRATION STATEMENT, THE ADDITIONAL
SHELF REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO, OR IN ANY BLUE SKY APPLICATION, AS APPLICABLE; OR

 

(II)                   THE OMISSION OR THE ALLEGED OMISSION TO STATE THEREIN (IN
THE CASE OF THE PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING,

 

but in each case only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder (or its related Indemnified Holder) specifically for use therein,
and shall reimburse the Company and any such officer or controlling person
promptly upon demand for any legal or other expenses reasonably incurred by the
Company or any such director, officer or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred.  The foregoing
indemnity agreement is in addition to any liability which any Holder may
otherwise have to the Company and any such director, officer or controlling
person.  In no event shall the liability of any selling Holder of Transfer
Restricted Securities hereunder be greater in amount than the dollar amount of
the proceeds received by such Holder upon the sale of the Transfer Restricted
Securities pursuant to the Shelf Registration Statement or the Additional Shelf
Registration Statement, as applicable, giving rise to such indemnification
obligation.

 


(C)   PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 6 OF
NOTICE OF ANY CLAIM OR THE COMMENCEMENT OF ANY ACTION, THE INDEMNIFIED PARTY
SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING
PARTY UNDER THIS SECTION 6, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE
CLAIM OR THE COMMENCEMENT OF THAT ACTION; PROVIDED, HOWEVER, THAT THE FAILURE TO
NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT
MAY HAVE UNDER THIS SECTION 6 EXCEPT TO THE EXTENT IT HAS BEEN MATERIALLY
PREJUDICED (INCLUDING, WITHOUT LIMITATION, THE FORFEITURE OF SUBSTANTIAL RIGHTS
AND DEFENSES) BY SUCH FAILURE AND, PROVIDED, FURTHER, THAT THE FAILURE TO NOTIFY
THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE
TO AN INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 6.  IF ANY SUCH CLAIM
OR ACTION SHALL BE BROUGHT AGAINST AN INDEMNIFIED PARTY, AND IT SHALL NOTIFY THE
INDEMNIFYING PARTY THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO
PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT WISHES, JOINTLY WITH ANY OTHER
SIMILARLY NOTIFIED INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  AFTER NOTICE FROM THE
INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE
DEFENSE OF SUCH CLAIM OR ACTION, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO
THE INDEMNIFIED PARTY UNDER THIS SECTION 6 FOR ANY LEGAL OR OTHER EXPENSES
SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER, THAT A
MAJORITY OF HOLDERS SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL TO REPRESENT
JOINTLY A MAJORITY OF HOLDERS AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
PARTNERS, EMPLOYEES AND CONTROLLING PERSONS WHO MAY BE SUBJECT TO LIABILITY
ARISING OUT OF ANY CLAIM IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT BY A
MAJORITY OF HOLDERS AGAINST THE COMPANY UNDER THIS SECTION 6, IF, (I) THE
EMPLOYMENT OF SUCH COUNSEL SHALL HAVE BEEN SPECIFICALLY AUTHORIZED IN WRITING BY
THE

 

18

--------------------------------------------------------------------------------


 

indemnifying party, (ii) the indemnifying party shall have failed to assume the
defense of such action or employ counsel reasonably satisfactory to the
indemnified party or (iii) the named parties to any such action (including any
impleaded parties) include both the indemnified party and the indemnifying
party, and the indemnified party shall have been advised by such counsel that
there may be one or more legal defenses available to it that are different from
or additional to those available to the indemnifying party (in which case the
indemnifying party shall not have the right to assume the defense of such action
on behalf of the indemnified party), and in any such event the fees and expenses
of such separate counsel shall be paid by the Company.  No indemnifying party
shall:


 

(I)                    WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PARTIES (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) SETTLE OR
COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY PENDING
OR THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE
INDEMNIFIED PARTIES ARE ACTUAL OR POTENTIAL PARTIES TO SUCH CLAIM OR ACTION)
UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE
OF EACH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION,
SUIT OR PROCEEDING AND DOES NOT CONTAIN ANY STATEMENT AS TO OR ADMISSION OF
FAULT, CULPABILITY OR FAILURE TO ACT BY OR ON BEHALF OF ANY INDEMNIFIED PARTY;
OR

 

(II)                   BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH ACTION EFFECTED
WITHOUT ITS WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED), BUT IF SETTLED WITH A WRITTEN CONSENT FROM THE INDEMNIFYING PARTY OR
IF THERE BE A FINAL JUDGMENT FOR THE PLAINTIFF IN ANY SUCH ACTION, THE
INDEMNIFYING PARTY AGREES TO INDEMNIFY AND HOLD HARMLESS ANY INDEMNIFIED PARTY
FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT.

 


(D)   IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 6 SHALL FOR ANY REASON
BE UNAVAILABLE OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER
SECTION 6(A) OR 6(B) IN RESPECT OF ANY LOSS, CLAIM, DAMAGE OR LIABILITY, OR
ACTION IN RESPECT THEREOF, REFERRED TO THEREIN, EACH INDEMNIFYING PARTY SHALL,
IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY, OR ACTION IN RESPECT THEREOF:


 

(I)                    IN SUCH PROPORTION AS SHALL BE APPROPRIATE TO REFLECT THE
RELATIVE BENEFITS RECEIVED BY THE COMPANY FROM THE OFFERING AND SALE OF THE
TRANSFER RESTRICTED SECURITIES ON THE ONE HAND AND A HOLDER WITH RESPECT TO THE
SALE BY SUCH HOLDER OF THE TRANSFER RESTRICTED SECURITIES ON THE OTHER; OR

 

(II)                   IF THE ALLOCATION PROVIDED BY CLAUSE (6)(D)(I) IS NOT
PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT
ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE 6(D)(I) BUT ALSO THE RELATIVE
FAULT OF THE COMPANY ON THE ONE HAND AND THE HOLDERS ON THE OTHER WITH RESPECT
TO THE STATEMENTS OR OMISSIONS OR ALLEGED STATEMENTS OR ALLEGED OMISSIONS THAT
RESULTED IN SUCH LOSS, CLAIM, DAMAGE OR LIABILITY (OR ACTION IN RESPECT
THEREOF), AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.

 

19

--------------------------------------------------------------------------------


 

The relative benefits received by the Company on the one hand and a Holder on
the other with respect to such offering and such sale shall be deemed to be in
the same proportion as the total net proceeds from the offering of the
Debentures purchased under the Purchase Agreement (before deducting expenses)
received by the Company on the one hand, bear to the total proceeds received by
such Holder with respect to its sale of Transfer Restricted Securities on the
other.  The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Holders, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The Company and each Holder agree that it would not
be just and equitable if the amount of contribution pursuant to this Section
6(d) were determined by pro rata allocation or by any other method of allocation
that does not take into account the equitable considerations referred to
herein.  The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability, or action in respect thereof, referred to
above in this Section 6(d) shall be deemed to include, for purposes of this
Section 6(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section 6(d), no Holder shall
be required to contribute any amount in excess of the amount by which the total
price at which the Transfer Restricted Securities purchased by it were resold
exceeds the amount of any damages which such Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations to contribute as provided in this
Section 6(d) are several and not joint.

 


7.     UNDERWRITTEN OFFERINGS


 


(A)     DURING THE EFFECTIVENESS PERIOD, ANY HOLDER OF TRANSFER RESTRICTED
SECURITIES WHO DESIRES TO DO SO MAY SELL TRANSFER RESTRICTED SECURITIES (IN
WHOLE OR IN PART) IN AN UNDERWRITTEN OFFERING; PROVIDED, THAT (I) THE HOLDERS OF
AT LEAST 50% IN AGGREGATE PRINCIPAL AMOUNT OF THE TRANSFER RESTRICTED SECURITIES
THEN COVERED BY THE SHELF REGISTRATION STATEMENT OR ADDITIONAL SHELF
REGISTRATION STATEMENT, AS APPLICABLE, SHALL REQUEST SUCH AN OFFERING AND (II)
AT LEAST SUCH AGGREGATE PRINCIPAL AMOUNT OF SUCH TRANSFER RESTRICTED SECURITIES
SHALL BE INCLUDED IN SUCH OFFERING (BUT IN NO EVENT SHALL THE COMPANY BE
REQUIRED TO UNDERTAKE AN UNDERWRITTEN OFFERING OF TRANSFER RESTRICTED SECURITIES
HAVING AN AGGREGATE PUBLIC OFFERING PRICE OF LESS THAN $25,000,000); AND
PROVIDED, FURTHER, THAT THE COMPANY SHALL NOT BE OBLIGATED TO COOPERATE WITH
MORE THAN ONE UNDERWRITTEN OFFERING (WHETHER OR NOT COMPLETED).  UPON RECEIPT OF
SUCH A REQUEST, THE COMPANY SHALL PROMPTLY PROVIDE ALL HOLDERS OF TRANSFER
RESTRICTED SECURITIES WRITTEN NOTICE OF THE REQUEST, WHICH NOTICE SHALL INFORM
SUCH HOLDERS THAT THEY HAVE THE OPPORTUNITY TO PARTICIPATE IN THE OFFERING.  IN
ANY SUCH UNDERWRITTEN OFFERING, THE INVESTMENT BANKER OR BANKERS AND MANAGER OR
MANAGERS THAT WILL ADMINISTER THE OFFERING WILL BE SELECTED BY, AND THE
UNDERWRITING ARRANGEMENTS WITH RESPECT THERETO (INCLUDING THE SIZE OF THE
OFFERING) WILL BE APPROVED BY, THE HOLDERS OF A MAJORITY OF THE TRANSFER
RESTRICTED SECURITIES TO BE INCLUDED IN SUCH OFFERING; PROVIDED, HOWEVER, THAT
SUCH INVESTMENT BANKERS AND MANAGERS AND UNDERWRITING ARRANGEMENTS MUST BE
REASONABLY SATISFACTORY TO THE COMPANY.  THE COMPANY IS NOT OBLIGATED TO ANY
UNDERTAKINGS NOT SPECIFICALLY REFERRED TO HEREIN.

 

20

--------------------------------------------------------------------------------


 


(B)     NO HOLDER MAY PARTICIPATE IN ANY UNDERWRITTEN OFFERING CONTEMPLATED
HEREBY UNLESS (A) SUCH HOLDER AGREES TO SELL SUCH HOLDER’S TRANSFER RESTRICTED
SECURITIES TO BE INCLUDED IN THE UNDERWRITTEN OFFERING IN ACCORDANCE WITH ANY
APPROVED UNDERWRITING ARRANGEMENTS, (B) SUCH HOLDER COMPLETES AND EXECUTES ALL
REASONABLE QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING
AGREEMENTS, LOCK-UP LETTERS AND OTHER DOCUMENTS REQUIRED UNDER THE TERMS OF SUCH
APPROVED UNDERWRITING ARRANGEMENTS, AND (C) SUCH HOLDER RETURNS A COMPLETED AND
SIGNED QUESTIONNAIRE TO THE COMPANY IN ACCORDANCE WITH SECTION 2(B) HEREOF
WITHIN A REASONABLE AMOUNT OF TIME BEFORE SUCH UNDERWRITTEN OFFERING.  THE
HOLDERS PARTICIPATING IN ANY UNDERWRITTEN OFFERING SHALL BE RESPONSIBLE FOR ANY
UNDERWRITING DISCOUNTS AND COMMISSIONS AND, SUBJECT TO SECTION 5 HEREOF,
EXPENSES OF THEIR OWN COUNSEL.  THE COMPANY SHALL BE ENTITLED TO SELECT AND
MANAGE THE PRINTER FOR SUCH OFFERING AND ANY OTHER VENDORS WHOSE EXPENSES THE
COMPANY IS OBLIGATED TO PAY.  THE COMPANY SHALL PAY ALL EXPENSES CUSTOMARILY
BORNE BY ISSUERS IN AN UNDERWRITTEN OFFERING, INCLUDING BUT NOT LIMITED TO
FILING FEES, THE FEES AND DISBURSEMENTS OF ITS COUNSEL AND INDEPENDENT PUBLIC
ACCOUNTANTS AND ANY PRINTING EXPENSES INCURRED IN CONNECTION WITH SUCH
UNDERWRITTEN OFFERING (WHICH EXPENSES SHALL NOT EXCEED $150,000 IN THE
AGGREGATE).  NOTWITHSTANDING THE FOREGOING OR THE PROVISIONS OF SECTION 4(B)(IX)
HEREOF, UPON RECEIPT OF A REQUEST FROM THE MANAGING UNDERWRITER OR A
REPRESENTATIVE OF HOLDERS OF A MAJORITY OF THE TRANSFER RESTRICTED SECURITIES TO
BE INCLUDED IN AN UNDERWRITTEN OFFERING TO PREPARE AND FILE AN AMENDMENT OR
SUPPLEMENT TO THE SHELF REGISTRATION STATEMENT AND PROSPECTUS IN CONNECTION WITH
AN UNDERWRITTEN OFFERING, THE COMPANY MAY DELAY ITS PARTICIPATION IN THE
UNDERWRITTEN OFFERING, INCLUDING, WITHOUT LIMITATION, THE FILING OF ANY SUCH
AMENDMENT OR SUPPLEMENT FOR UP TO 90 DAYS IF THE BOARD OF DIRECTORS OF THE
COMPANY SHALL HAVE DETERMINED IN GOOD FAITH THAT THE COMPANY HAS A BONA FIDE
BUSINESS REASON FOR SUCH DELAY.


 


8.     MISCELLANEOUS.


 


(A)   REMEDIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT ANY FAILURE BY THE
COMPANY TO COMPLY WITH ITS OBLIGATIONS UNDER SECTION 2 HEREOF MAY RESULT IN
MATERIAL IRREPARABLE INJURY TO THE INITIAL PURCHASER OR THE HOLDERS FOR WHICH
THERE IS NO ADEQUATE REMEDY AT LAW, THAT IT WILL NOT BE POSSIBLE TO MEASURE
DAMAGES FOR SUCH INJURIES PRECISELY AND THAT, IN THE EVENT OF ANY SUCH FAILURE,
THE INITIAL PURCHASER OR ANY HOLDER MAY OBTAIN SUCH RELIEF AS MAY BE REQUIRED TO
SPECIFICALLY ENFORCE THE COMPANY’S OBLIGATIONS UNDER SECTION 2 HEREOF; PROVIDED,
THAT SPECIFIC PERFORMANCE SHALL BE THE SOLE EQUITABLE REMEDY AVAILABLE TO
HOLDERS HEREUNDER.  THE COMPANY FURTHER AGREES TO WAIVE THE DEFENSE IN ANY
ACTION FOR SPECIFIC PERFORMANCE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


(B)   ACTIONS AFFECTING TRANSFER RESTRICTED SECURITIES.  THE COMPANY SHALL NOT,
DIRECTLY OR INDIRECTLY, TAKE ANY ACTION WITH RESPECT TO THE TRANSFER RESTRICTED
SECURITIES AS A CLASS THAT WOULD ADVERSELY AFFECT THE ABILITY OF THE HOLDERS OF
TRANSFER RESTRICTED SECURITIES TO INCLUDE SUCH TRANSFER RESTRICTED SECURITIES IN
A REGISTRATION UNDERTAKEN PURSUANT TO THIS AGREEMENT.


 


(C)   NO INCONSISTENT AGREEMENTS.  THE COMPANY WILL NOT, ON OR AFTER THE DATE OF
THIS AGREEMENT, ENTER INTO ANY AGREEMENT WITH RESPECT TO ITS SECURITIES THAT IS
INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS IN THIS AGREEMENT OR
OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF.  IN ADDITION, THE COMPANY SHALL
NOT GRANT TO ANY OF ITS SECURITY HOLDERS (OTHER THAN THE HOLDERS OF TRANSFER
RESTRICTED SECURITIES IN SUCH CAPACITY) THE RIGHT TO INCLUDE ANY OF ITS
SECURITIES IN THE SHELF REGISTRATION STATEMENT OR THE ADDITIONAL SHELF
REGISTRATION STATEMENT, AS


 


21

--------------------------------------------------------------------------------



 

applicable, provided for in this Agreement other than the Transfer Restricted
Securities.  The Company has not previously entered into any agreement (which
has not expired or been terminated) granting any registration rights with
respect to its securities to any Person which rights conflict with the
provisions hereof.


 


(D)   AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO OR DEPARTURES FROM THE PROVISIONS
HEREOF MAY NOT BE GIVEN, UNLESS THE COMPANY HAS OBTAINED THE WRITTEN CONSENT OF
A MAJORITY OF HOLDERS OR SUCH GREATER PERCENTAGE OF THE HOLDERS AS REQUIRED BY
THE INDENTURE.


 


(E)   NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR PERMITTED
HEREUNDER SHALL BE MADE IN WRITING BY HAND-DELIVERY, FIRST-CLASS MAIL
(REGISTERED OR CERTIFIED, RETURN RECEIPT REQUESTED), TELEX, FACSIMILE
TRANSMISSION, OR AIR COURIER GUARANTEEING OVERNIGHT DELIVERY:


 

(I)                    IF TO A HOLDER, AT THE ADDRESS SET FORTH ON THE RECORDS
OF THE REGISTRAR UNDER THE INDENTURE OR THE TRANSFER AGENT OF THE COMMON STOCK,
AS THE CASE MAY BE; AND

 

22

--------------------------------------------------------------------------------


 

(II)                   IF TO THE COMPANY:

 

Fleetwood Enterprises, Inc.
3125 Myers Street
Riverside, California 92503
Attention:  General Counsel
Fax: (909) 351-3776
Telephone: (909) 351-3500

 

With a copy to:

 

Gibson, Dunn & Crutcher LLP

4 Park Plaza

Irvine, California 92614

Attention: Mark W. Shurtleff, Esq.

Fax: (909) 475-4665

Telephone: (909) 451-3802

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if transmitted by facsimile; and on the next
Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.

 


(F)    SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE BINDING UPON AND ENFORCEABLE BY THE SUCCESSORS AND ASSIGNS OF EACH OF THE
PARTIES, INCLUDING WITHOUT LIMITATION AND WITHOUT THE NEED FOR AN EXPRESS
ASSIGNMENT, SUBSEQUENT HOLDERS OF TRANSFER RESTRICTED SECURITIES; PROVIDED,
HOWEVER, THAT (I) THIS AGREEMENT SHALL NOT INURE TO THE BENEFIT OF OR BE BINDING
UPON A SUCCESSOR OR ASSIGN OF A HOLDER UNLESS AND TO THE EXTENT SUCH SUCCESSOR
OR ASSIGN ACQUIRED TRANSFER RESTRICTED SECURITIES FROM SUCH HOLDER AND (II)
NOTHING CONTAINED HEREIN SHALL BE DEEMED TO PERMIT ANY ASSIGNMENT, TRANSFER OR
OTHER DISPOSITION OF TRANSFER RESTRICTED SECURITIES IN VIOLATION OF THE TERMS OF
THE PURCHASE AGREEMENT OR THE INDENTURE.  IF ANY TRANSFEREE OF ANY HOLDER SHALL
ACQUIRE TRANSFER RESTRICTED SECURITIES, IN ANY MANNER, WHETHER BY OPERATION OF
LAW OR OTHERWISE, SUCH TRANSFER RESTRICTED SECURITIES SHALL BE HELD SUBJECT TO
ALL OF THE TERMS OF THIS AGREEMENT, AND BY TAKING AND HOLDING SUCH TRANSFER
RESTRICTED SECURITIES SUCH PERSON SHALL BE CONCLUSIVELY DEEMED TO HAVE AGREED TO
BE BOUND BY AND TO PERFORM ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.


 


(G)   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(H)   SECURITIES HELD BY THE COMPANY OR ITS AFFILIATES.  WHENEVER THE CONSENT OR
APPROVAL OF HOLDERS OF A SPECIFIED PERCENTAGE OF TRANSFER RESTRICTED SECURITIES
IS REQUIRED HEREUNDER, TRANSFER RESTRICTED SECURITIES HELD BY THE COMPANY OR ITS
AFFILIATES SHALL NOT BE

 

23

--------------------------------------------------------------------------------


 

counted in determining whether such consent or approval was given by the Holders
of such required percentage.


 


(I)    HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(J)    GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


(K)   SEVERABILITY.  IF ANY ONE OR MORE OF THE PROVISIONS CONTAINED HEREIN, OR
THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS HELD INVALID, ILLEGAL OR
UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION
IN EVERY OTHER RESPECT AND OF THE REMAINING PROVISIONS CONTAINED HEREIN SHALL
NOT BE AFFECTED OR IMPAIRED THEREBY.


 


(L)    ENTIRE AGREEMENT.  THIS AGREEMENT IS INTENDED BY THE PARTIES AS A FINAL
EXPRESSION OF THEIR AGREEMENT AND INTENDED TO BE A COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF
THE SUBJECT MATTER CONTAINED HEREIN.  THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN
WITH RESPECT TO THE REGISTRATION RIGHTS GRANTED BY THE COMPANY WITH RESPECT TO
THE TRANSFER RESTRICTED SECURITIES.  THIS AGREEMENT SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH SUBJECT
MATTER.


 

24

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties have executed this Agreement as of the date
first written above.

 

 

Fleetwood Enterprises, Inc.

 

 

 

 

 

 

By

/s/ Edward B. Caudill

 

 

Name: Edward B. Caudill

 

 

Title:   President and Chief Executive Officer

 

 

 

 

 

 

 

Lehman Brothers Inc.

 

 

 

 

 

 

By

/s/ John M. Welsh

 

 

Authorized Representative

 

 

John M. Welsh

 

 

Vice President

 

--------------------------------------------------------------------------------